Exhibit 10.1
 


Stock Repurchase Agreement



This Stock Repurchase Agreement is entered into as of this January 28, 2016, by
and between bBooth, Inc., located at 901 Hancock Ave, Unit 308, West Hollywood,
California, 90069 (the "Company"), and  [redacted for publication]  (the
"Stockholder").

 
WHEREAS, Stockholder owns 611,324 shares of Common Stock of the Company (the
"Shares") and the Company is willing to repurchase the Shares for the Repurchase
Amount (as defined below) upon the terms and subject to the conditions set forth
in this Agreement.




NOW, THEREFORE, the Stockholder and the Company agree as follows:




1.
REPURCHASE AND PAYMENT





a.
Repurchase and Sale of the Shares

On the terms and subject to the conditions precedent set forth in this
Agreement, the Company agrees to purchase from the Stockholder and the
Stockholder agrees to sell, transfer, convey and deliver to the Company the
Shares at a price equal to $0.02 per share (the “Sale Price”) on or before April
15, 2016 (the “Closing Date”).




b.
Payment for the Shares

The total purchase price for the Shares shall be $12,226.48 [Twelve Thousand
Two- Hundred Twenty-Six Dollars and Forty-Eight Cents] (the "Repurchase
Amount"). Upon receipt of the Repurchase Amount, the Stockholder: (i)
irrevocably appoints any officer, employee or agent of the Company as its
attorney-in-fact to take such actions as are required to cancel or transfer the
Shares on the books of the Company with full power of substitution; (ii) will
deliver to the Company an executed power of stock attorney medallion signature
guarantee for cancellation or transfer of the Shares; and (iii) will execute
such further and other documents and do and perform such further and other acts
as the Company may reasonably require to carry out and give effect to the terms
and intention of this Agreement.


2.
REPRESENTATIONS AND WARRANTIES

 
Representations and Warranties of the Stockholder
The Stockholder represents and warrants to the Company as follows:
1

--------------------------------------------------------------------------------



a.
Power and Authority

The Stockholder has the power and authority to execute and deliver this
Agreement and consummate the transactions contemplated hereby.




b.
Validity and Enforceability

This Agreement and all other instruments or documents executed by the
Stockholder in connection herewith have been duly executed by the Stockholder,
and constitute legal, valid and binding obligations of the Stockholder,
enforceable in accordance with their respective terms.




c.
No Encumbrances

The Stockholder is the owner of record of all right, title and interest (legal
and beneficial), free and clear of all liens, in and to the Shares. Upon
delivery of certificates representing the Shares to be sold by the Stockholder
to the Company hereunder and payment therefor pursuant to this Agreement, good,
valid and marketable title to such Shares, free and clear of all liens,
encumbrances, equities, claims, liabilities or obligations, whether absolute,
accrued, contingent or otherwise, will be transferred to the Company.




d.
Knowledge and Access

The Stockholder has such knowledge and experience in financial and business
matters and has been furnished access to such information and documents
concerning the Company that it is capable of evaluating the merits and risks of
accepting the Repurchase Amount in exchange for the Shares and the other terms
and conditions of this Agreement. The Stockholder has had an opportunity to ask
questions and receive answers concerning the terms and conditions of this
repurchase and to obtain additional information regarding the Company's plans
and future prospects.




e.
Accredited Investor Status

The Stockholder is an "accredited investor" as such term is defined in Rule
501(a) of Regulation D promulgated under the Securities Act of 1933, as amended.




3.
CONDITION PRECEDENT AND STOCKHOLDER ACKNOWLEDGEMENT





Stockholder acknowledges the following:




a)
that the Shares are restricted from resale, absent an appropriate exemption,
pursuant to SCHEDULE D of that certain share exchange agreement dated August

2

--------------------------------------------------------------------------------



11, 2014 among Global System Designs, Inc. and bBooth, Inc. and the then
existing shareholders of bBooth, Inc., including the Stockholder.


b)
        that the Company is desirous of raising capital to fund its operations;





c)
that the purchase of the Shares is for the purpose of retiring or cancelling the
Shares in order to off-set the dilutive impact of an equity capital raise and
associated issuance of new shares that would otherwise occur due to the current
price of the Company’s securities on the OTCQB operated by the OTC Markets
Group, Inc. (the “OTCQB”);





d)
that the Sale Price as set forth in Section 1(a) above as mutually agreed
between the Parties, reflects an approximate 50% discount of the market price as
mutually determined by the Parties after due consideration of the volume
weighted average price (“VWAP”) of the Company’s securities under trading symbol
BBTH on the OTCQB over the past 30 days, as well as such other and different
factors, including the Company’s business and operations over the same period of
time;





e)
that following the execution of a Confidentiality Agreement pursuant to the U.S.
Securities and Exchange Commission’s Regulation FD, the Company through its
officers and directors disclosed to Stockholder on a confidential basis, all
material public and non-public information concerning the Company’s prospects
and opportunities, financial and otherwise, and that the Stockholder has had an
opportunity to ask questions and receive answers concerning such confidential
information and to obtain additionalinformation regarding the Company's plans
and future prospects believed by the Company’s officers and directors in good
faith to be complete and accurate as of the date hereof;





f)
that the material public and non-public information concerning the Company’s
prospects and opportunities, financial and otherwise, disclosed to Stockholder
by the Company’s officers and directors upon which Stockholder may be making its
decision to enter into this transaction, will likely change between the date
Stockholder enters into this Agreement and the Closing Date, and Stockholder
expressly acknowledges, agrees to, and accepts that neither the Company nor any
of its officers and directors makes any representation, or assumes any
obligation, and explicitly rejects any obligation to Stockholder, to provide
Stockholder with any updates to such information prior to the Closing Date; and

3

--------------------------------------------------------------------------------





g)
that the Company’s ability to consummate the share repurchase contemplated
herein is based entirely on its ability to close a financing on terms acceptable
to the Company on or before the Closing Date. In the event the Company is unable
to close a financing on terms acceptable to the Company, including the ability
to sell the Company’s shares in a private placement transaction at a share price
greater than the Sale Price, the Company may, at its sole and exclusive option
and in its sole discretion, terminate this Agreement upon due notice to
Stockholder, after which neither party shall have any further obligation to the
other arising from this Agreement.





4.
Representations and Warranties of the Company





The Company represents and warrants to the Stockholder as follows:




a.
Power and Authority

The Company has the power and authority to execute and deliver this Agreement
and consummate the transactions contemplated hereby, and that the share
repurchase contemplated herein and associated terms and conditions has been
approved by the Company’s Board of Directors.




b.
Organization and Qualification

The Company is incorporated, duly organized, validly existing and in good
standing under the laws of the State of Nevada.




c.
Validity and Enforceability

This Agreement and all other instruments or documents executed by the Company in
connection herewith have been duly executed by the Company, and constitute
legal, valid and binding obligations of the Company, enforceable in accordance
with their respective terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors' rights generally and general principles
of equity (whether considered in an action at law or in equity).




5.
MISCELLANEOUS





a)
Notices

Any notice or communication required or permitted under this Agreement shall be
sufficiently given if  delivered in person or by certified mail,  return receipt
4

--------------------------------------------------------------------------------


requested, to the addresses listed above or to such other address as one party
may have furnished to the other in writing. The notice shall be deemed received
when delivered or signed for, or on the third day after mailing if not signed
for.




b)
Successors and Assigns

This Agreement shall be binding upon and inure to the benefit of the parties
hereto
and their respective permitted successors and assigns.




c)
Entire Agreement

This Agreement contains the entire agreement of the parties regarding the
subject matter of this Agreement. This Agreement supersedes any prior written or
oral agreements between the parties regarding the repurchase by the Company of
the Shares. If this Agreement expires or is terminated for any reason without
Company having repurchased the Shares hereunder, Stockholder shall retain the
same right, title and interest in and to the Shares as Stockholder possessed
immediately before entering into this Agreement.




d)
Amendment

This Agreement may be modified or amended if the amendment is made in writing
and signed by both parties.




e)
Severability

If any provision of this Agreement shall be held to be invalid or unenforceable
for any reason, the remaining provisions shall continue to be valid and
enforceable. If a court finds that any provision of this Agreement is invalid or
unenforceable, but that by limiting such provision it would become valid and
enforceable, then such provision shall be deemed to be written, construed, and
enforced as so limited.




f)
Governing Law

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Nevada. Any legal action arising out of or
relating to this Agreement will be tried in the state or federal courts located
in Los Angeles County, California. The prevailing party in any such action shall
be awarded its costs and fees incurred therein including, but not limited to,
its reasonable attorneys’ fees.




g)
Signatures

This Agreement shall be signed by the Stockholder, [redacted for publication],
and by Rory J. Cutaia, CEO of the Company.
 


5

--------------------------------------------------------------------------------



h)
Counterparts

This Agreement may be executed in separate counterparts, either of which, when
so executed, shall be deemed to be an original and both of which, when taken
together, shall constitute but one and the same agreement.
 
i)
Survival

The representations, warranties, covenants and agreements made herein shall
survive the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, notwithstanding any investigation made by
either party.




j)
Further Assurances

Each party shall at any time and from time to time after the date hereof take
whatever actions the other party or its affiliates or agents reasonably request
to effectuate, record, evidence or perfect its transfer of the Shares to the
Company pursuant to this Agreement or to otherwise effectuate or consummate any
of the transactions contemplated hereby, including appropriate notice to the
Escrow Agent for the release of the Shares contemplated herein.


k)
Termination of Rights as the Stockholder. Upon payment of the Repurchase Amount,
the Shares shall cease to be outstanding for any and all purposes, and the
Stockholder shall no longer have any rights as a holder of the Shares, including
any rights that the Stockholder may have had under the Company’s Certificate of
Incorporation or otherwise.





l)
Withholding Rights. The Company shall be entitled to deduct and withhold from
the Repurchase Amount such amounts as it may be required to deduct and withhold
with respect to the making of such payment under the U.S. Internal Revenue Code
of 1986, as amended, or any provision of foreign, state or local tax law. To the
extent that amounts are so withheld by the Company, such withheld amounts shall
be treated for all purposes of this Agreement as having been paid to the
Stockholder.





m)
No Future Participation. The Stockholder acknowledges that the Stockholder will
have no future participation in any Company gains, losses, profits or
distributions with respect to the Shares. If the Shares increase in value by any
means, or if the Company’s equity becomes freely tradable and increases in
value, the Stockholder acknowledges that the Stockholder is voluntarily
forfeiting any opportunity to share in any resulting increase in value from the
Shares.

6

--------------------------------------------------------------------------------



n)
Tax Matters. The Stockholder has had an opportunity to review with the
Stockholder’s tax advisers the federal, state, local and foreign tax
consequences of the repurchase of the Shares and the transactions contemplated
by this Agreement. The Stockholder is relying solely on such advisers and not on
any statements or representations of the Company or any of its agents. The
Stockholder understands that the Stockholder (and not the Company) shall be
responsible for the Stockholder’s tax liability and any related interest and
penalties associated therewith that may arise as a result of the transactions
contemplated by this Agreement.





o)
Independent Legal Advice. The Company has obtained legal advice concerning this
Agreement and has requested that the Stockholder obtain independent legal advice
with respect to same before executing this Agreement. In executing this
Agreement, the Stockholder represents and warrants to the Company that he has
been advised to obtain independent legal advice, and that, prior to the
execution of this Agreement he has obtained independent legal advice or has, in
his discretion, knowingly and willingly elected not to do so.



p)
Indemnification. To the full extent permitted under applicable law, the Company
will defend, indemnify and hold Stockholder harmless from and against any and
all expenses Stockholder actually incurs in connection with the investigation,
defense, settlement or appeal of any claim, charge, complaint or cause of action
(each of the aforementioned a “Claim”) asserted in any threatened or pending
lawsuit, arbitration, administrative proceeding, investigation or similar action
in which Stockholder becomes involved, as a party or otherwise, by reason of, or
relating to, this Agreement (each of the aforementioned a “Proceeding”);
provided, however, that Stockholder’s right to indemnification hereunder shall
not apply to the extent a final judgment or other final adjudication determines
that Stockholder incurred particular expenses as a direct result of Claims in
which Stockholder’s conduct was expressly held to have been: (i) undertaken in
bad faith; or (ii) knowingly fraudulent. This indemnification provision shall
not be deemed exclusive of any other rights to which Stockholder may be entitled
under any provision of applicable law, the Company’s Certificate of
Incorporation, the Company’s Bylaws, or other agreements, both as to actions
taken in Stockholder’s official capacity and actions taken as an agent of the
Company. The Company’s indemnification obligations under this Agreement are in
addition to, and not in place of, any obligation the Company had under
Stockholder’s previous employment agreement to the extent such rights survived
the termination of Stockholder’s employment by the Company. The Company’s
indemnification obligations under this Agreement shall be binding on the Company
and its successors and assigns, and will survive the termination of this
Agreement and the termination of Stockholder’s status as a shareholder in the
Company.

7

--------------------------------------------------------------------------------





q)
Stockholder’s Release of Company. Except for such Stockholder rights and Company
obligations as are expressly created or preserved by this Agreement, upon
Stockholder’s timely receipt of the Repurchase Amount, the Stockholder, together
with the Stockholder’s heirs, executors, administrators, and assigns, does
hereby remise, release and forever discharge the Company, its directors,
officers, shareholders, employees and agents, and their respective successors
and assigns, of and from all claims, causes of action, suits and demands
whatsoever which the Stockholders ever had, now has or may have, howsoever
arising out of the original grant and the retirement of the Shares.





r)
Company’s Release of Stockholder. Except for such Company rights and Stockholder
obligations as are expressly created or preserved by this Agreement, upon
Stockholder’s timely delivery of certificates representing the Shares, the
Company, together with its current and former directors, officers and employees
and its assigns, does hereby remise, release and forever discharge the
Stockholder and his heirs, executors and administrators, and their respective
successors and assigns, of and from all claims, causes of action, suits and
demands whatsoever which the Company ever had, now has or may have, howsoever
arising out of the original grant and the retirement of the Shares









[SIGNATURE PAGE FOLLOWS]
8

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have duly executed this Agreement, as of the
date first above written.






bBOOTH, INC.
By its authorized signatory:
 
[image0.jpg]



Name:                    Rory J. Cutaia
Position: CEO and Duly Authorized Member of the Board of Directors




Address:
901 Hancock Ave, Suite 308
West Hollywood, California
USA 90069
Attn: Jimmy Geiskopf
email: jimmy@bbooth.com








[redacted for publication]


 
_________________________________________

Name:     [redacted for publication]
 
 
 
9

--------------------------------------------------------------------------------

 


Stock Repurchase Agreement




This Stock Repurchase Agreement is entered into as of this January 20, 2016, by
and between bBooth, Inc., located at 901 Hancock Ave, Unit 308, West Hollywood,
California, 90069 (the "Company"), [redacted for publication] (the
"Stockholder").




WHEREAS, Stockholder owns 7,200,000 shares of Common Stock of the Company (the
"Shares") and the Company is willing to repurchase the Shares for the Repurchase
Amount (as defined below) upon the terms and subject to the conditions set forth
in this Agreement.




NOW, THEREFORE, the Stockholder and the Company agree as follows:




1.
REPURCHASE AND PAYMENT





a.
Repurchase and Sale of Shares

On the terms and subject to the conditions precedent set forth in this
Agreement, the Company agrees to purchase from the Stockholder and the
Stockholder agrees to sell, transfer, convey and deliver to the Company the
Shares at a price equal to $0.02 per share (the “Sale Price”) on or before April
15, 2016 (the “Closing Date”).




b.
Payment for Shares

The total purchase price for the Shares shall be $144,000.00 [One Hundred Forty-
Four Thousand Dollars] (the "Repurchase Amount"). Upon receipt of the Repurchase
Amount, the Stockholder: (i) irrevocably appoints any officer, employee or agent
of the Company as its attorney to cancel or transfer the Shares on the books of
the Company with full power of substitution; (ii) will deliver to the Company an
executed power of stock attorney medallion guaranteed for cancellation or
transfer of the Shares; and (iii) will execute such further and other document
and do and perform such further and other acts as the other party may reasonably
require to carry out and give effect to the terms and intention of this
Agreement.




2.
REPRESENTATIONS AND WARRANTIES





Representations and Warranties of the Stockholder
The Stockholder represents and warrants to the Company as follows:
10

--------------------------------------------------------------------------------



a.
Power and Authority

The Stockholder has the power and authority to execute and deliver this
Agreement and consummate the transactions contemplated hereby.




b.
Validity and Enforceability

This Agreement and all other instruments or documents executed by the
Stockholder in connection herewith have been duly executed by the Stockholder,
and constitute legal, valid and binding obligations of the Stockholder,
enforceable in accordance with their respective terms.




c.
No Encumbrances

The Stockholder is the owner of record of all right, title and interest (legal
and beneficial), free and clear of all liens, in and to the Shares. Upon
delivery of certificates representing the Shares to be sold by the Stockholder
to the Company hereunder and payment therefor pursuant to this Agreement, good,
valid and marketable title to such Shares, free and clear of all liens,
encumbrances, equities, claims, liabilities or obligations, whether absolute,
accrued, contingent or otherwise, will be transferred to the Company.




d.
Knowledge and Access

The Stockholder has such knowledge and experience in financial and business
matters and has been furnished access to such information and documents
concerning the Company that it is capable of evaluating the merits and risks of
accepting the Repurchase Amount in exchange for the Shares and the other terms
and conditions of this Agreement. The Stockholder has had an opportunity to ask
questions and receive answers concerning the terms and conditions of this
repurchase and to obtain additional information regarding the Company's plans
and future prospects.




e.
Accredited Investor Status

The Stockholder is an "accredited investor" as such term is defined in Rule
501(a) of Regulation D promulgated under the Securities Act of 1933, as amended.




3.
CONDITION PRECEDENT AND STOCKHOLDER ACKNOWLEDGEMENT





Stockholder acknowledges the following:




a)
that the Shares are restricted from resale, absent an appropriate exemption,
pursuant to SCHEDULE D of that certain share exchange agreement dated August

11

--------------------------------------------------------------------------------



11, 2014 among Global System Designs, Inc. and bBooth, Inc. and the then
existing shareholders of the bBooth, Inc., including the Stockholder.




b)
        that the Company is desirous of raising capital to fund its operations;







c)
that the purchase of the Shares is for the purpose of retiring or cancelling the
Shares in order to off-set the dilutive impact of an equity capital raise and
associated issuance of new shares that would otherwise occur due to the current
price of the Company’s securities on the OTCQB operated by the OTC Markets
Group, Inc. (the “OTCQB”);





d)
that the Sale Price as set forth in Section 1(a) above as mutually agreed
between the Parties, reflects an approximate 50% discount of the market price as
mutually determined by the Parties after due consideration of the volume
weighted average price (“VWAP”) of the Company’s securities under trading symbol
BBTH on the OTCQB over the past 30 days, as well as such other and different
factors, including the Company’s business and operations over the same period of
time;





e)
that following the execution of a Confidentiality Agreement pursuant to the U.S.
Securities and Exchange Commission’s Regulation FD, the Company through its
officers and directors disclosed to Stockholder on a confidential basis, all
material public and non-public information concerning the Company’s prospects
and opportunities, financial and otherwise, and that the Stockholder has had an
opportunity to ask questions and receive answers concerning such confidential
information and to obtain additional information regarding the Company's plans
and future prospects believed by the Company’s officers and directors in good
faith to be complete and accurate as of the date hereof;





f)
that the material public and non-public information concerning the Company’s
prospects and opportunities, financial and otherwise, disclosed to Stockholder
by the Company’s officers and directors upon which Stockholder may be making its
decision to enter into this transaction, will likely change between the date
Stockholder enters into this Agreement and the Closing Date, and Stockholder
expressly acknowledges, agrees to, and accepts that neither the Company nor any
of its officers and directors makes any representation, or assumes any
obligation, and explicitly rejects any obligation to Stockholder, to provide
Stockholder with any updates to such information prior to the Closing Date; and

12

--------------------------------------------------------------------------------



g)
that the Company’s ability to consummate the share repurchase contemplated
herein is based entirely on its ability to close a financing on terms acceptable
to the Company on or before the Closing Date. In the event the Company is unable
to close a financing on terms acceptable to the Company, including the ability
to sell the Company’s shares in a private placement transaction at a share price
greater than the Sale Price, the Company may, at its sole and exclusive option
and in its sole discretion, terminate this Agreement upon due notice to
Stockholder, after which the Company shall have no further obligation to
Stockholder concerning the repurchase of the Shares contemplated herein.





4.
Representations and Warranties of the Company





The Company represents and warrants to the Stockholder as follows:




a.
Power and Authority

The Company has the power and authority to execute and deliver this Agreement
and consummate the transactions contemplated hereby, and that the share
repurchase contemplated herein and associated terms and conditions has been
approved by the Company’s Board of Directors.




b.
Organization and Qualification

The Company is incorporated, duly organized, validly existing and in good
standing under the laws of the State of Nevada.




c.
Validity and Enforceability

This Agreement and all other instruments or documents executed by the Company in
connection herewith have been duly executed by the Company, and constitute
legal, valid and binding obligations of the Company, enforceable in accordance
with their respective terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors' rights generally and general principles
of equity (whether considered in an action at law or in equity).




5.
MISCELLANEOUS





a)
Notices

Any notice or communication required or permitted under this Agreement shall be
13

--------------------------------------------------------------------------------



sufficiently given if delivered in person or by certified mail, return receipt
requested, to the addresses listed above or to such other address as one party
may have furnished to the other in writing. The notice shall be deemed received
when delivered or signed for, or on the third day after mailing if not signed
for.




b)
Successors and Assigns

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns.




c)
Entire Agreement

This Agreement contains the entire agreement of the parties regarding the
subject matter of this Agreement, and there are no other promises or conditions
in any other agreement whether oral or written. This Agreement supersedes any
prior written or oral agreements between the parties.




d)
Amendment

This Agreement may be modified or amended if the amendment is made in writing
and signed by both parties.




e)
Severability

If any provision of this Agreement shall be held to be invalid or unenforceable
for any reason, the remaining provisions shall continue to be valid and
enforceable. If a court finds that any provision of this Agreement is invalid or
unenforceable, but that by limiting such provision it would become valid and
enforceable, then such provision shall be deemed to be written, construed, and
enforced as so limited.




f)
Governing Law

This Agreement shall be governed by and construed in accordance with the
internal laws of the Nevada.




g)
Signatures

This Agreement shall be signed by the Stockholder, Aaron Meyerson, and by Rory
J. Cutaia, CEO of the Company.




h)
Counterparts

This Agreement may be executed in separate counterparts, either of which, when
so executed, shall be deemed to be an original and both of which, when taken
together, shall constitute but one and the same agreement.
14

--------------------------------------------------------------------------------





i)
Survival

The representations, warranties, covenants and agreements made herein shall
survive the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, notwithstanding any investigation made by
either party.




j)
Further Assurances

Each party shall at any time and from time to time after the date hereof take
whatever actions the other party or its affiliates or agents reasonably request
to effectuate, record, evidence or perfect its transfer of the Shares to the
Company pursuant to this Agreement or to otherwise effectuate or consummate any
of the transactions contemplated hereby, including appropriate notice to the
Escrow Agent for the release of the shares contemplated herein.


k)
Termination of Rights as the Stockholder. Upon payment of the Repurchase Amount,
the Shares shall cease to be outstanding for any and all purposes, and the
Stockholder shall no longer have any rights as a holder of the Shares, including
any rights that the Stockholder may have had under the Company’s Certificate of
Incorporation or otherwise.





l)
Withholding Rights. The Company shall be entitled to deduct and withhold from
the Repurchase Amount such amounts as it may be required to deduct and withhold
with respect to the making of such payment under the U.S. Internal Revenue Code
of 1986, as amended, or any provision of foreign, state or local tax law. To the
extent that amounts are so withheld by the Company, such withheld amounts shall
be treated for all purposes of this Agreement as having been paid to the
Stockholder.





m)
No Future Participation. The Stockholder acknowledges that the Stockholder will
have no future participation in any Company gains, losses, profits or
distributions with respect to the Shares. If the Shares increase in value by any
means, or if the Company’s equity becomes freely tradable and increases in
value, the Stockholder acknowledges that the Stockholder is voluntarily
forfeiting any opportunity to share in any resulting increase in value from the
Shares.





n)
Tax Matters. The Stockholder has had an opportunity to review with the
Stockholder’s tax advisers the federal, state, local and foreign tax
consequences of the repurchase of the Shares and the transactions contemplated
by this Agreement. The Stockholder is relying solely on such advisers and not on
any statements or

15

--------------------------------------------------------------------------------



representations of the Company or any of its agents. The Stockholder understands
that the Stockholder (and not the Company) shall be responsible for the
Stockholder’s tax liability and any related interest and penalties that may
arise as a result of the transactions contemplated by this Agreement.




o)
Independent Legal Advice. The Company has obtained legal advice concerning this
Agreement and has requested that the Stockholder obtain independent legal advice
with respect to same before executing this Agreement. In executing this
Agreement, the Stockholder represents and warrants to the Company that he has
been advised to obtain independent legal advice, and that, prior to the
execution of this Agreement he has obtained independent legal advice or has, in
his discretion, knowingly and willingly elected not to do so.



p)
Release. The Stockholder, together with the Stockholder’s heirs, executors,
administrators, and assigns, does hereby remise, release and forever discharge
the Company, its directors, officers, shareholders, employees and agents, and
their respective successors and assigns, of and from all claims, causes of
action, suits and demands whatsoever which the Stockholders ever had, now has or
may have, howsoever arising: (i) out of the original grant and the retirement of
the Shares, or (ii) in connection with the Stockholder’s involvement with the
Company as a director and officer, or otherwise.







[signature page follows]
16

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have duly executed this Agreement, as of the
date first above written.






bBOOTH, INC.
By its authorized signatory:



[image00001.jpg]
Name:    Rory J. Cutaia
Position: CEO and Duly Authorized Member of the Board of Directors




Address:
901 Hancock Ave, Suite 308
West Hollywood, California
USA 90069
Attn: Jimmy Geiskopf
email: jimmy@bbooth.com








[redacted for publication]


 
________________________________________

Name:      [redacted for publication]
 

 
17

--------------------------------------------------------------------------------



Stock Repurchase Agreement




This Stock Repurchase Agreement is entered into as of this January 20, 2016, by
and between bBooth, Inc., located at 901 Hancock Ave, Unit 308, West Hollywood,
California, 90069 (the "Company"), and [redacted for publication] (the
"Stockholder").




WHEREAS, Stockholder owns 1,200,000 shares of Common Stock of the Company (the
"Shares") and the Company is willing to repurchase the Shares for the Repurchase
Amount (as defined below) upon the terms and subject to the conditions set forth
in this Agreement.




NOW, THEREFORE, the Stockholder and the Company agree as follows:




1.
REPURCHASE AND PAYMENT





a.
Repurchase and Sale of Shares

On the terms and subject to the conditions precedent set forth in this
Agreement, the Company agrees to purchase from the Stockholder and the
Stockholder agrees to sell, transfer, convey and deliver to the Company the
Shares at a price equal to $0.02 per share (the “Sale Price”) on or before April
15, 2016 (the “Closing Date”).




b.
Payment for Shares

The total purchase price for the Shares shall be $24,000 [Twenty-Four Thousand
Dollars] (the "Repurchase Amount"). Upon receipt of the Repurchase Amount, the
Stockholder: (i) irrevocably appoints any officer, employee or agent of the
Company as its attorney to cancel or transfer the Shares on the books of the
Company with full power of substitution; (ii) will deliver to the Company an
executed power of stock attorney medallion guaranteed for cancellation or
transfer of the Shares; and (iii) will execute such further and other document
and do and perform such further and other acts as the other party may reasonably
require to carry out and give effect to the terms and intention of this
Agreement.




2.
REPRESENTATIONS AND WARRANTIES





Representations and Warranties of the Stockholder
The Stockholder represents and warrants to the Company as follows:
18

--------------------------------------------------------------------------------



a.
Power and Authority

The Stockholder has the power and authority to execute and deliver this
Agreement and consummate the transactions contemplated hereby.




b.
Validity and Enforceability

This Agreement and all other instruments or documents executed by the
Stockholder in connection herewith have been duly executed by the Stockholder,
and constitute legal, valid and binding obligations of the Stockholder,
enforceable in accordance with their respective terms.




c.
No Encumbrances

The Stockholder is the owner of record of all right, title and interest (legal
and beneficial), free and clear of all liens, in and to the Shares. Upon
delivery of certificates representing the Shares to be sold by the Stockholder
to the Company hereunder and payment therefor pursuant to this Agreement, good,
valid and marketable title to such Shares, free and clear of all liens,
encumbrances, equities, claims, liabilities or obligations, whether absolute,
accrued, contingent or otherwise, will be transferred to the Company.




d.
Knowledge and Access

The Stockholder has such knowledge and experience in financial and business
matters and has been furnished access to such information and documents
concerning the Company that it is capable of evaluating the merits and risks of
accepting the Repurchase Amount in exchange for the Shares and the other terms
and conditions of this Agreement. The Stockholder has had an opportunity to ask
questions and receive answers concerning the terms and conditions of this
repurchase and to obtain additional information regarding the Company's plans
and future prospects.




e.
Accredited Investor Status

The Stockholder is an "accredited investor" as such term is defined in Rule
501(a) of Regulation D promulgated under the Securities Act of 1933, as amended.




3.
CONDITION PRECEDENT AND STOCKHOLDER ACKNOWLEDGEMENT





Stockholder acknowledges the following:




a)
that the Shares are restricted from resale, absent an appropriate exemption.

19

--------------------------------------------------------------------------------



b)
         that the Company is desirous of raising capital to fund its operations;





c)
that the purchase of the Shares is for the purpose of retiring or cancelling the
Shares in order to off-set the dilutive impact of an equity capital raise and
associated issuance of new shares that would otherwise occur due to the current
price of the Company’s securities on the OTCQB operated by the OTC Markets
Group, Inc. (the “OTCQB”);





d)
that the Sale Price as set forth in Section 1(a) above as mutually agreed
between the Parties, reflects an approximate 50% discount of the market price as
mutually determined by the Parties after due consideration of the volume
weighted average price (“VWAP”) of the Company’s securities under trading symbol
BBTH on the OTCQB over the past 30 days, as well as such other and different
factors, including the Company’s business and operations over the same period of
time;





e)
that following the execution of a Confidentiality Agreement pursuant to the U.S.
Securities and Exchange Commission’s Regulation FD, the Company through its
officers and directors disclosed to Stockholder on a confidential basis, all
material public and non-public information concerning the Company’s prospects
and opportunities, financial and otherwise, and that the Stockholder has had an
opportunity to ask questions and receive answers concerning such confidential
information and to obtain additional information regarding the Company's plans
and future prospects believed by the Company’s officers and directors in good
faith to be complete and accurate as of the date hereof;





f)
that the material public and non-public information concerning the Company’s
prospects and opportunities, financial and otherwise, disclosed to Stockholder
by the Company’s officers and directors upon which Stockholder may be making its
decision to enter into this transaction, will likely change between the date
Stockholder enters into this Agreement and the Closing Date, and Stockholder
expressly acknowledges, agrees to, and accepts that neither the Company nor any
of its officers and directors makes any representation, or assumes any
obligation, and explicitly rejects any obligation to Stockholder, to provide
Stockholder with any updates to such information prior to the Closing Date; and



g)
that the Company’s ability to consummate the share repurchase contemplated
herein is based entirely on its ability to close a financing on terms

20

--------------------------------------------------------------------------------



acceptable to the Company on or before the Closing Date. In the event the
Company is unable to close a financing on terms acceptable to the Company,
including the ability to sell the Company’s shares in a private placement
transaction at a share price greater than the Sale Price, the Company may, at
its sole and exclusive option and in its sole discretion, terminate this
Agreement upon due notice to Stockholder, after which the Company shall have no
further obligation to Stockholder concerning the repurchase of the Shares
contemplated herein.




4.
Representations and Warranties of the Company





The Company represents and warrants to the Stockholder as follows:




a.
Power and Authority

The Company has the power and authority to execute and deliver this Agreement
and consummate the transactions contemplated hereby, and that the share
repurchase contemplated herein and associated terms and conditions has been
approved by the Company’s Board of Directors.




b.
Organization and Qualification

The Company is incorporated, duly organized, validly existing and in good
standing under the laws of the State of Nevada.




c.
Validity and Enforceability

This Agreement and all other instruments or documents executed by the Company in
connection herewith have been duly executed by the Company, and constitute
legal, valid and binding obligations of the Company, enforceable in accordance
with their respective terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors' rights generally and general principles
of equity (whether considered in an action at law or in equity).




5.
MISCELLANEOUS





a)
Notices

Any notice or communication required or permitted under this Agreement shall be
sufficiently given if delivered in person or by certified mail, return receipt
requested, to the addresses listed above or to such other address as one party
may have furnished to the other in writing. The notice shall be deemed received
when delivered or signed for, or on the third day after mailing if not signed
for.
21

--------------------------------------------------------------------------------





b)
Successors and Assigns

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns.




c)
Entire Agreement

This Agreement contains the entire agreement of the parties regarding the
subject matter of this Agreement, and there are no other promises or conditions
in any other agreement whether oral or written. This Agreement supersedes any
prior written or oral agreements between the parties.




d)
Amendment

This Agreement may be modified or amended if the amendment is made in writing
and signed by both parties.




e)
Severability

If any provision of this Agreement shall be held to be invalid or unenforceable
for any reason, the remaining provisions shall continue to be valid and
enforceable. If a court finds that any provision of this Agreement is invalid or
unenforceable, but that by limiting such provision it would become valid and
enforceable, then such provision shall be deemed to be written, construed, and
enforced as so limited.




f)
Governing Law

This Agreement shall be governed by and construed in accordance with the
internal laws of the Nevada.




g)
Signatures

This Agreement shall be signed by the Stockholder, [redacted for publication]
and by Rory J. Cutaia, CEO of the Company.

 
h)
Counterparts

This Agreement may be executed in separate counterparts, either of which, when
so executed, shall be deemed to be an original and both of which, when taken
together, shall constitute but one and the same agreement.




i)
Survival

The representations, warranties, covenants and agreements made herein shall
survive the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, notwithstanding any investigation made by
either party.
22

--------------------------------------------------------------------------------





j)
Further Assurances

Each party shall at any time and from time to time after the date hereof take
whatever actions the other party or its affiliates or agents reasonably request
to effectuate, record, evidence or perfect its transfer of the Shares to the
Company pursuant to this Agreement or to otherwise effectuate or consummate any
of the transactions contemplated hereby, including appropriate notice to the
Escrow Agent for the release of the shares contemplated herein.


k)
Termination of Rights as the Stockholder. Upon payment of the Repurchase Amount,
the Shares shall cease to be outstanding for any and all purposes, and the
Stockholder shall no longer have any rights as a holder of the Shares, including
any rights that the Stockholder may have had under the Company’s Certificate of
Incorporation or otherwise.





l)
Withholding Rights. The Company shall be entitled to deduct and withhold from
the Repurchase Amount such amounts as it may be required to deduct and withhold
with respect to the making of such payment under the U.S. Internal Revenue Code
of 1986, as amended, or any provision of foreign, state or local tax law. To the
extent that amounts are so withheld by the Company, such withheld amounts shall
be treated for all purposes of this Agreement as having been paid to the
Stockholder.





m)
No Future Participation. The Stockholder acknowledges that the Stockholder will
have no future participation in any Company gains, losses, profits or
distributions with respect to the Shares. If the Shares increase in value by any
means, or if the Company’s equity becomes freely tradable and increases in
value, the Stockholder acknowledges that the Stockholder is voluntarily
forfeiting any opportunity to share in any resulting increase in value from the
Shares.





n)
Tax Matters. The Stockholder has had an opportunity to review with the
Stockholder’s tax advisers the federal, state, local and foreign tax
consequences of the repurchase of the Shares and the transactions contemplated
by this Agreement. The Stockholder is relying solely on such advisers and not on
any statements or representations of the Company or any of its agents. The
Stockholder understands that the Stockholder (and not the Company) shall be
responsible for the Stockholder’s tax liability and any related interest and
penalties that may arise as a result of the transactions contemplated by this
Agreement.





o)
Independent Legal Advice. The Company has obtained legal  advice

23

--------------------------------------------------------------------------------



concerning this Agreement and has requested that the Stockholder obtain
independent legal advice with respect to same before executing this Agreement.
In executing this Agreement, the Stockholder represents and warrants to the
Company that he has been advised to obtain independent legal advice, and that,
prior to the execution of this Agreement he has obtained independent legal
advice or has, in his discretion, knowingly and willingly elected not to do so.


p)
Release. The Stockholder, together with the Stockholder’s heirs, executors,
administrators, and assigns, does hereby remise, release and forever discharge
the Company, its directors, officers, shareholders, employees and agents, and
their respective successors and assigns, of and from all claims, causes of
action, suits and demands whatsoever which the Stockholders ever had, now has or
may have, howsoever arising: (i) out of the original grant and the retirement of
the Shares, or (ii) in connection with the Stockholder’s involvement with the
Company as a director and officer, or otherwise.







[signature page follows]
24

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have duly executed this Agreement, as of the
date first above written.






bBOOTH, INC.
By its authorized signatory:

[image00002.jpg]
Name:    Rory J. Cutaia
Position: CEO and Duly Authorized Member of the Board of Directors




Address:
901 Hancock Ave, Suite 308
West Hollywood, California
USA 90069
Attn: Jimmy Geiskopf
email: jimmy@bbooth.com








[redacted for publication]





________________________________________
Name:    [redacted for publication]


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
25